Citation Nr: 1610401	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to March 5, 2002, as 30 percent disabling from March 5, 2002, and as 50 percent disabling from June 28, 2011.

2.  Entitlement to an increased evaluation for an undiagnosed illness manifested by headaches and dizziness, evaluated as 10 percent disabling prior to June 24, 2011, and as 30 percent disabling thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for an undiagnosed illness manifested by joint pains in the back, legs, and under the breast (fibromyalgia) prior to June 24, 2011.

4.  Entitlement to an increased evaluation for chronic fatigue syndrome (CFS), evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for gastritis, currently rated as noncompensable.

6.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and April 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Most recently, the Board remanded the increased rating claims for additional development in October 2014, and the claims have now been returned to the Board for further appellate review.

In March 2011, the Veteran testified before the under signed Veterans Law Judge during a hearing held at the RO.  A transcript of this proceeding is of record.


As noted in the October 2014 Board remand, the RO assigned increased ratings for the Veteran's service-connected PTSD and undiagnosed illness manifested by headaches and dizziness in a December 2012 rating decision.  Specifically, the RO assigned a 50 percent rating for the Veteran's PTSD, effective June 28, 2011, and a 30 percent for his undiagnosed illness manifested by headaches and dizziness, effective June 24, 2011.  Because the increased disability ratings assigned are not the maximum ratings available for these disabilities, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that the RO also awarded the Veteran a 40 percent rating for his CFS, effective from June 24, 2011, in the December 2012 rating decision.  As this constitutes the maximum rating allowable for CFS, this disability rating for the period from June 24, 2011, is not on appeal. 

A claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran claims he is unemployable due, in part, to his service-connected PTSD and undiagnosed illnesses, the claim for a TDIU claim is properly before the Board and has been included as an issue on appeal.

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System.

The issues of an increased rating for the undiagnosed illness manifested by headaches and dizziness and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of the decision below.


FINDINGS OF FACT

1.  Prior to  March 5, 2002, the preponderance of the evidence reflects the Veteran's PTSD was manifested by occupational and social impairment that more nearly approximated reduced reliability and productivity than deficiencies in most areas.

2.  The preponderance of the evidence dated from March 5, 2002, to June 27, 2011, shows that the Veteran's PTSD symptomatology more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.

3.  Since June 28, 2011, the Veteran's PTSD has been manifested by social and occupational impairment that has most nearly approximated deficiencies in most areas.

4.  Prior to June 24, 2011, the Veteran's fibromyalgia was manifested by symptomatology that was episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, and symptoms that were present more than one-third of the time, but was not been manifested by symptomatology that was refractory to therapy.

5.  Resolving all doubt in the Veteran's favor, the Veteran's CFS has been manifested by symptoms that were nearly constant and he has restricted routine activities by less than 25 percent of the pre-illness level; the evidence does not show the Veteran has symptoms that wax and wane resulting in periods of incapacitation of at least four but less than six weeks total duration per year or that restrict his daily activities to 50 to 75 percent of his pre-illness level.

6.  Throughout the period of the claim, the Veteran's gastritis has been manifested by symptomatology that more nearly approximates chronic gastritis with small nodular lesions and symptoms.


CONCLUSIONS OF LAW

1.  Prior to March 5, 2002, the criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  From March 5, 2002, to June 27, 2011, the criteria for a rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).
     
3.  From June 28, 2011, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an initial 20 percent rating, but no higher, for fibromyalgia prior to June 24, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2015).

5.  The criteria for a 20 percent disability rating, but no higher, for CFS have been met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.88b, Diagnostic Code 6354 (2015).

6.  The criteria for a 10 percent rating, but no higher, for gastritis have been met for the entire period of the claim.  § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.114, Diagnostic Code 7307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has statutory and regulatory duties to notify and assist claimants in the development of claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  However, this appeal arises from a disagreement with the initial disability ratings assigned following the grant of service connection and, as such, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the duty to assist the Veteran has been satisfied in this case.  The record also reflects that all pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of the respective service-connected disabilities, most recently in October 2010, June 2011, and December 2014.  While the last examinations for his fibromyalgia, CFS, and gastritis, occurred over five and four years ago, respectively, a new examination is not warranted as the evidence does not demonstrate that the Veteran's symptomatology has worsened since that time in a manner that requires re-examination.   See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Nor has he so claimed.  The Veteran has also provided testimony during a hearing before the Board.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

As an initial matter, the Board recognizes the complexity of the Veteran's increased rating claims and, as detailed further below, that his psychiatric disability, fibromyalgia, CFS, and gastritis may be manifested by similar symptomatology.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Mindful of this principle, the Board has attributed the manifestations of each distinct disability in accordance with the medical evidence, to the extent possible.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.


A.  PTSD

The Veteran claims that a higher disability rating is warranted for his service-connected PTSD, which is rated as 50 percent disabling prior to Mach 5, 2002, as 30 percent disabling from March 5, 2002, and as 50 percent disabling from June 28, 2011.

The Veteran' service-connected psychiatric disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent evaluation for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, while generally functioning pretty well and having some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Initially, the Board notes that medical evidence of record shows that the Veteran has been given varying psychiatric diagnoses, to include PTSD and depressive disorder.  When the record does not differentiate or distinguish exactly what measure of the Veteran's symptoms are attributable to the service-connected PTSD versus any nonservice-connected psychiatric disorders, the Board has resolved this doubt in the Veteran's favor and for all intents and purposes attribute all symptoms in question to the service-connected disability, so in this particular instance to his PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

1.  Prior to March 5, 2002

Turning to the merits of the claim, VA medical records dated from March 2001 to February 2002 reflect treatment for the Veteran's psychiatric disability.  During this time period, he was noted to be married and to have relationships with his children.  Collectively, these records document his symptoms as including severe anxiety, intrusive memories, marital problems, nightmares twice a month, self-isolation, detachment from others, abusiveness, cognitive decline, thoughts that he would be better off dead, and difficulty with attention and concentration.  These records are negative for evidence of inappropriate behaviors.  He was noted to have suicidal thoughts in July 2001, but later denied having any suicidal or homicidal ideations in September 2001.  The Veteran participated in individual and group therapy and, in August 2001, he was noted to have good social interactions with others.  An August 2001 record indicates the Veteran had severe anxiety and depression, and a December 2001 examiner later characterized the Veteran's depression as moderate.  The mental status examinations during this time period indicate he had normal speech, appropriate hygiene, and intact orientation, thought processes, and insight.  His GAF scores ranged from 45 to 50.  

A December 2001 VA vocational evaluation record includes the Veteran's report of difficulty being around other people, being easily frustrated, and having episodes of unprovoked temper outbursts that resulted in increased problems at work.  The examiner noted the Veteran's reported history of difficulty interacting with coworkers, friends, and family.  On the evaluation, he was oriented and demonstrated impaired concentration and difficulty completing complex task instructions and processing new information.  According to the examiner, the Veteran was extremely impaired in responding appropriately to supervision and coworkers.  He also had mild impairments in his ability to follow work instructions and complete work tasks in a timely manner, which the examiner stated deteriorated in high stress situations.  The examiner determined the Veteran had impairments in coping with stress and pressures at work, which lead to a deteriorating work performance for the last few years of his employment.  Based on the evaluation results and review of the Veteran's medical records, the examiner concluded that the severity of the Veteran's symptoms limited his ability to remember and process work procedures and instructions, and the Veteran's emotional lability impaired his ability to get along with coworkers without distracting others or exhibiting behavioral extremes.       

The Veteran underwent a private comprehensive psychological evaluation in December 2001.  He showed no deficits in his grooming or hygiene and only showed a lack of orientation for identifying the correct year.  The examiner noted the Veteran had a flat affect and demonstrated notable psychomotor behavior slowing in regards to his all of his responses.  The Veteran reported feeling depressed on a daily basis and rated his depression as a 7 out of 10 in severity, with 10 being the most severe.  He reported that he was married and provided a history of marital discord and verbal abuse.  The Veteran further relayed a history of physical abuse towards objects, but not people.  Additional symptoms included passive suicidal thoughts, sleep impairments, episodes of hallucinations following prolonged periods without sleep, increased worry, increased cautiousness, intrusive thoughts, and an increased focus and preoccupation on thoughts of war.  The examiner assigned the Veteran a GAF score of 47, and the examiner noted the Veteran to demonstrate slowed behavior and an impaired ability to relate to others.  

After careful review of the evidence dated prior to March 5, 2002, the Board finds that an initial rating higher than 50 percent is not warranted for the Veteran's service-connected PTSD.  During this time period, the evidence fails to show impairments that more nearly approximate deficiencies in most areas.  The preponderance of the evidence indicates that the Veteran's PTSD was manifested by symptoms that included nightmares twice a month; intrusive thoughts; some problems with memory, concentration, and attention; and social isolation.  The Veteran made intermittent reports of passive suicidal thoughts and was noted to have difficulty coping with stress.  However, there is no evidence indicating he also experienced symptoms of obsessional rituals which interfered with routine activities, or demonstrated illogical, obscure, or irrelevant speech.  He made one report of hallucinations, but did not indicate these episodes were related to his psychiatric disability; there is no objective evidence to the contrary.  While he reported daily depression in December 2001 and his depression was characterized as severe, neither the private nor VA examiners noted the Veteran to have near continuous panic or depression that affected his ability to function.  There is no evidence of impaired impulse control such as unprovoked irritability with periods of violence, even considering his reports of increased anger and unprovoked temper outbursts.  Furthermore, the Veteran's assigned GAF scores ranging from 45 to 50 reflect a range of serious to moderate symptoms, which is consistent with the currently assigned 50 percent rating.  

Similarly, the evidence does not show his disability was manifested by spatial disorientation, neglect of personal appearance or hygiene, or the inability to establish and maintain effective relationships.  Rather, the mental status examinations predominately show his orientation was intact and that he had no impairments in his personal appearance.  While he was noted to have difficulty getting along with coworkers, he was not shown to have an inability to establish or maintain effective relationships.  Indeed, he consistently reported maintaining relationships, albeit strained at times, with his wife and family, and demonstrated appropriate social interactions with others.  

Essentially, the preponderance of the evidence is against the assignment of an initial rating higher than 50 percent prior to March 5, 2002, for the Veteran's service-connected PTSD.  

2.  From March 5, 2002, to June 27, 2011

Evidence dated during this period under consideration includes a March 5, 2002, VA PTSD examination report.  At that time, the Veteran reported having problems sleeping and that he got up constantly to check the doors.  Reportedly, his nightmares, anger, and increased temper improved with the use of medication.  The Veteran endorsed additional symptoms of depression, startle response, and withdrawal.  He indicated a desire to be alone and reported having an estranged marriage.  He described feeling sweaty prior to going to a store and then feeling like "people [were] breathing down [his] neck" once inside.  Objectively, the Veteran was casually dressed and presented with a flat affect.  The Veteran's mood was slightly anxious.  He was worried about his health but demonstrated no flight of ideas or loose associations.  He denied having suicidal or homicidal thoughts.  Insight, judgment, and higher cognitive functions were intact.  His GAF score was 69.      

A March 2002 VA neuropsychological evaluation record reveals that the Veteran was oriented and cooperative and presented with a depressed and anxious mood.  His affect was flat and occasionally inappropriate.  On examination, his speech was frequently circumstantial and tangential, and he had the tendency to discuss his physical problems even when asked questions concerning other areas.  He denied suicidal ideations and did not appear to have hallucinations.  The Veteran demonstrated average functioning for memory and attention, and his cognitive functioning, although diminished, was within normal limits.  The examiner noted the Veteran to have moderate to severe depression and stated that depression and anxiety appeared to affect his perception of significant cognitive impairment, despite his overall normal cognitive test performance.    

VA records dated from November 2003 to June 2009 reflect GAF scores ranging from 50 to 55 and collectively show the Veteran's reports of significant marital discord, sleep impairment, exaggerated startle response, marked irritability, depression, problems with anger, and passive suicidal thoughts.  

Based on the evidence of record, the Board finds the type and degree of symptomatology contemplated by a 50 percent disability rating is not shown for the period from March 5, 2002, to June 27, 2011.  The treatment records, examination reports and his personal statements indicate some improvement of his psychiatric symptoms during this period.  The Veteran's commonly reported psychiatric symptoms consisted of depression, anxiety, sleep impairments, hypervigilance, marital discord, irritability, marital discord, exaggerated startle response, and increased anger.  Although he made intermittent reports of suicidal thoughts, the nature, severity, and frequency of his symptoms, overall, do not more closely approximate reduced reliability and productivity to warrant a 50 percent rating.  Moreover, the various VA examiners and treatment providers assigned GAF scores between 50 and 69, indicating mild to moderate symptoms, and which are consistent with a 30 percent rating.  

Although not dispositive, the evidence of record does not show that his psychiatric disability was manifested by such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking or disturbances of motivation.  38 C.F.R. § 4.130, 9411.  The clinical assessments show that he had no impairments in his memory, or cognitive functioning.  He made no reports of panic attacks and was not shown to have impaired thought processes.  Given this, the Veteran's overall disability picture more closely approximated the criteria for a 30 percent rating and thus a higher rating is not warranted during this appellate period.  

3.  From June 28, 2011

On June 28, 2011, the Veteran underwent a VA PTSD examination to assess the severity of his PTSD.  He reported having nightmares three to four times a week, nighttime waking, and ongoing depressive symptoms.  The frequency of his symptoms ranged from daily to several times a week.  The Veteran further reported that he was startled by loud noises or by someone touching him and that he felt jumpy when around a lot of people.  He relayed that he recently separated from his wife and was short-tempered with one of his children.  The Veteran stated he attended church three times a month, had friends, and swam occasionally.  The mental status examination showed the Veteran was neatly groomed and without impairment of his thought process, orientation, or communication.  He denied having hallucinations, delusions, or homicidal ideas, but endorsed having passive suicidal thoughts a few days prior.  As for obsessive or ritualistic behavior, the examiner noted the Veteran checked the locks and windows for safety several times before bedtime.  Panic attacks occurred two to three times a week and were exacerbated by crowds.  The Veteran described his mood as extremely anxious, which the examiner noted was incongruent with his appealingly neutral and mildly restricted affect.  The examiner assigned a GAF score of 50-55 and determined the Veteran to have reduced reliability and productivity due to his mental disorders.  

VA treatment records dated from August 2011 to July 2012 reflect the Veteran's reports of continued psychiatric symptoms, to include depression, anxiety attacks, and passive suicidal thoughts and show GAF scores ranging from 50 to 58.

During the most recent December 2014 VA PTSD examination, the Veteran described having positive relationships with his wife and children and stated that he got along well with people in general.  The mental status examination revealed the Veteran was well groomed, oriented, and without impaired speech.  He presented with a blunted affect and lethargic demeanor.  His thought content and process were normal, and he demonstrated no impairments in his attention, concentration, or memory.  The Veteran denied having hallucinations, delusions, or suicidal or homicidal thoughts.  His symptoms were described as moderate and reportedly included recurrent and intrusive memories, avoidance behaviors, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behaviors, angry outburst, problems with concentration, persistent distorted cognitions related to traumatic events, reckless or self-destructive behavior, exaggerated startle response, hypervigilance, and sleep disturbance.   As determined by the examiner, these symptoms resulted in significant distress of impairment in the Veteran's social and occupational functioning.  The examiner opined that the Veteran experienced occupational and social impairment due to mild or transient symptoms, with decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or that his symptoms were controlled by medication.  

After careful review of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted for the psychiatric disability from June 28, 2011.  The medical and lay evidence from this date forward reflects that the Veteran's psychiatric disability has more nearly approximated deficiencies in most areas than reduced productivity and reliability throughout the period of the claim.  Evidence of record supports that the Veteran's symptoms have included suicidal ideations, near-continuous depression, anxiety, hypervigilance, increased irritability, angry outbursts, panic attacks occurring at least twice a week, reckless or self-destructive behaviors, impaired concentration, problems with concentration, and obsessive or ritualistic behaviors.  VA and private medical records indicate that the Veteran's symptoms have resulted in diminished family relationships, to include periods of separation from his wife.  

The Board acknowledges the June 2011 VA examiner's conclusion that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity and that of the December 2014 VA examiner indicating his symptoms resulted in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, both examiners also identified symptoms that have a more serious effect.  The Board further notes the Veteran's GAF scores have ranged from 50 to 58 since June 28, 2011, which is indicative of moderate impairment in social and occupational functioning, including major, moderate, and mild.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The preponderance of the evidence, in particular the medical records reflecting regular psychiatric treatment and the credible lay statements from the Veteran, supports a finding that a 70 percent rating is warranted from June 28, 2011.  

However, the record does not show evidence of delusions, hallucinations, or grossly inappropriate behavior during this period on appeal.  The Veteran has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, the clinical examinations have not shown that his memory is impaired to the extent that he forgets names of close relatives, his own occupation, or his own name.  The Veteran has also maintained relationships with his wife, family, and friends.  No medical professional has ever opined, and the evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that a rating of 70 percent, and no more, is warranted from June 28, 2011.

B. Fibromyalgia 8850-5025

The Veteran claims his service-connected fibromyalgia warrants an initial rating higher than 10 percent for the period prior to June 24, 2011.

Under Diagnostic Code 5025, fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms is rated as 10 percent disabling for symptoms that require continuous medication for control.  A 20 percent rating is warranted for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A maximum 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.
  
A note following Diagnostic Code 5025 provides that "widespread pain" means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

At the outset, the Board notes that the Veteran has been diagnosed with fibromyalgia, arthralgias, and myalgias and has complained of widespread pain in all major joints, including his wrists, feet, and shoulders.  In this regard, since he is only service-connected for fibromyalgia with joint pain in the back, legs, and under the breast, the Board has limited its consideration accordingly.

To the extent that it is not possible to dissociate symptoms associated with the Veteran's additional diagnosis of lumbosacral disc disease from those caused by fibromyalgia, any doubt must be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).

The private medical evidence reflects the Veteran's March 1994 report of pain in both feet that migrated to his knees, intermittently, for approximately six months, and that his knees and joints hurt when he walked.  

VA treatment records dated from 2001 to 2003 include the Veteran's reports of joint pain.  In June 2001, he reported having back pain, pain, cracking, grinding, and popping in his knees, and numbness and tingling in his legs.  He described his back pain as "debilitating" and as a "7/10" in December 2001, and the associated physical examination revealed tenderness over the lumbar thoracic spine.  A January 2002 record notes the Veteran to have bilateral knee pain and physical findings of full range of motion of the hips, mild crepitus of the patellofemoral joint, and no evidence of joint effusion, swelling, or laxity.  He reported using prescription medication for his chronic pain during a July 2002 consultation.  A January 2003 examiner determined the Veteran was severely debilitated due to arthralgias and myalgias.  

The Veteran underwent a VA joints examination in February 2002 and reported pains in his shoulders, hips, and muscles.  The physical examination revealed normal range of motion of all the joints.  His muscles were normal in size and strength throughout, and there was no evidence of muscle tenderness.  The examiner noted a marked increase in the deep tendon reflexes at the knees and Achilles.  Based on the clinical findings, the examiner commented that the Veteran was somewhat disabled but was unable to provide an explanation for his symptoms.  

In February 2002, the Veteran also underwent a VA general medical examination and reported having low back pain and worsening pain in his knees and hips.  He further reported having an aching sensation in his upper abdominal, substernal area and denied a history of inflammation or redness of the joints.  The examiner noted that the Veteran did not use any specific medication for his substernal symptoms.  

During a January 2003 VA rehabilitation consultation, the Veteran described a burning and shooting pain to his legs and feet that was associated with spasms.  His symptoms were more significant in the morning, and he rated his pain as an 8 in severity.  He reported that he was independent with his activities of daily living.  The Veteran walked with a limp to the right an used a cane.  The physical examination revealed spasms of the lower extremities, paresthesias, and decreased muscle strength due to back pain.  Range of motion was decreased for the lumbar spine and bilateral hips, and the lumbar spine was tender.  Trigger points were not noted on the examination.    

Subsequent VA records show additional reports of pertinent symptomatology.  The Veteran reported experiencing generalized weakness and generalized arthralgias during a January 2004 medical consultation.  In August 2004, he indicated that he had constant back pain, leg and back pain with standing, and constant popping and clicking in his knees and ankles with walking.  The Veteran voiced an increase of his wide spread muscle pain, especially with walking, and weakness during a February 2005 medical consultation.  A July 2005 physical examination showed synovitis of the knees and full but painful range of motion.  In February 2006, he reported continued muscle pain that was treated with pain medication.  

During an October 2007 VA rheumatology consultation, the Veteran reported experiencing morning stiffness for six and one half hours.  He stated that both activity and inactivity aggravated his musculoskeletal discomfort.  On the physical examination, the examiner noted that less than 50 percent of fibromyalgia trigger points were positive.  The Veteran demonstrated full range of motion of the bilateral lower extremities, and there was no evidence of joint swelling, synovial thickening, or effusion.  

Additional VA records dated from November 2008 to June 2010 collectively reflect the Veteran's reports of chronic myalgias and arthralgias treated with pain medications and physical findings indicating the Veteran retained full range of motion for all joints and normal muscle strength.  

During a June 2010 VA Gulf War examination, the Veteran indicated that he was independent with his activities of daily living, with the exception of his wife selecting his clothes.  He endorsed having constant pain "all over" and indicated that he was unable to do any tasks other than basic living activities.  Additional symptoms included chronic fatigue (noted be part and parcel of his fibromyalgia), sleep disturbances due to pain, and hard bowel movements due to pain medications.  The physical examination revealed wide spread musculoskeletal tender points consistent with fibromyalgia.  The examiner further noted tenderness of the chest wall.  Range of motion of all joints and the thoracolumbar spine was limited because of fibromyalgia related pain and fatigue.  Based on the clinical findings, the examiner determined the Veteran had moderate functional limitations due to his fibromyalgia.  

An October 2010 VA fibromyalgia examination report documents the Veteran's fibromyalgia related symptoms as sleep disturbances, musculoskeletal symptoms, depression, and alternating diarrhea and constipation.   He further reported widespread myalgia, arthralgia, and stiffness that affected his spine and extremities.  Reportedly, his symptoms were constant and were exacerbated by rainy weather.  The Veteran indicated that his wife occasionally helped him bathe due to his joint pain.  He used pain medication daily, which helped with his symptoms.  The physical examination revealed tender points for the occiput, low cervical spine, right trapezius muscle, right second rib, gluteal muscles, greater trochanter, and knees.  The motor, reflex, and sensory examination was normal.  The examiner noted the Veteran to have moderate functional limitations due to the service-connected disability.   

Based on the evidence of record, prior to June 24, 2011, the Board concludes that the Veteran's service-connected fibromyalgia was manifested by symptomatology that was at least episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that were present more than one-third of the time.  The medical evidence reflects his reports of generalized joint pain and weakness that was exacerbated by both activity and inactivity, which VA examiners opined resulted in moderate functional limitations.  Moreover, the Veteran expressed his occasional need for assistance with some of his activities of daily living.  As such, an initial disability rating of 20 percent for service-connected fibromyalgia is warranted.  

The evidence, however, does not indicate that a rating higher than 20 percent is warranted for his fibromyalgia at any time prior to June 24, 2011.  To the extent the Veteran reported or the evidence suggests that his symptoms were constant, or nearly so, the is no evidence suggesting that his symptomatology was refractory to therapy.   Indeed, the Veteran has not reported, nor does the evidence indicate, that his symptoms are not managed, at least to some extent, through the use of prescription pain medication.  Thus, his fibromyalgia symptomatology is not shown to more nearly approximate symptoms that are constant, or nearly so, and refractory to therapy, and therefore, entitlement to a 40 percent rating is not warranted. 

C.  CFS

The Veteran's service connected fatigue is currently was rated as 10 percent disabling under 38 C.F.R. § 4.88b, Diagnostic Code 6354.

Diagnostic Code 6354 provides that a 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level; or which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A maximum 100 percent rating is assigned for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Incapacitation is defined as requiring bed rest and treatment by a physician.  Id.

VA and private medical records dated from March 1994 to September 2004 document treatment of the Veteran's CFS and his reports of fatigue.  A January 2003 VA examiner noted that the Veteran was severely debilitated due to weakness.  A September 2004 VA examiner described the Veteran's chronic fatigue as stable.  

During a February 2002 VA general medical examination, the Veteran reported having worsening fatigue since 1992 that interfered significantly with his daily activities.  He stated that it became extremely difficult for him to perform his previous jobs and he was no longer able to work.  He described experiencing "significant" fatigue most of the time.  Additional symptoms included worsening memory loss, decreased concentration, poor sleep, and post exertional malaise after performing any mild exercise, such as walking.  On examination, the Veteran appeared fatigued and forgot some information pertaining to his history.  His neurological, motor, and sensory functioning appeared satisfactory.  The examiner did not provide an opinion as to the impact of the Veteran's diagnosed CFS on his daily functioning.  
  
Subsequent VA medical records document the Veteran's reports of continued CFS symptoms.  During an October 2007 rheumatology consultation, he reported worsening fatigue and was advised to engage in aerobic exercise and cognitive therapy to treat his symptoms.  A February 2008 record notes the Veteran's use of a corticosteroid for his CFS.  A June 2010 VA Gulf War examination report reflects the Veteran's continued report of experiencing unexplained fatigue.  A January 2011 examiner characterized the Veteran's CFS as "severe."

The Veteran underwent a VA CFS examination in June 2011, at which time he reiterated his report of unexplained fatigue.  Based on the examination results and review of the Veteran's medical history, the examiner determined that the Veteran's CFS was not severe enough to reduce his daily activity to less than 50 percent of pre-illness activity for at least 6 months.  In reaching this determination, the examiner noted the Veteran's report that he was unable to work due to chronic fatigue but that his disability had no effect on his activities of daily living.  The Veteran reportedly took walks in his yard, played the guitar daily, performed household chores, tended to his own personal hygiene, attended church twice a week, and volunteered once a month.  The Veteran further reported that at least twice a week he became severely debilitated and laid around the house, unable to do anything.  He denied any episodes of incapacitation requiring doctor prescribed bedrest and indicated that his doctor recommended he engage in lifestyle-behavior modifications, such as walking and exercise, as tolerated.  The Veteran had not received continuous medical treatment for the disability.  As determined by the examiner, the Veteran's CFS was not manifested by fatigue lasting 24 hours or longer following exercise, low grade fever, pharyngitis, or palpable or tender lymph nodes.  The examiner concluded the Veteran's CFS resulted in mild functional limitations.    

Upon careful review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher, for his CFS during the entire appeal period.  His symptoms have been consistent and primarily include unexplained, persistent fatigue that restricts some of his daily activities and prevents him from performing these activities approximately twice a week.  The competent medical and lay evidence indicate that his symptoms more closely approximate signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of his pre-illness level.  

The Board finds, however, that the preponderance of the evidence is against a rating in excess of 20 percent for his service-connected CFS.  Importantly, the evidence does not reveal symptoms that are nearly constant and restrict routine activities to 50 to 75 percent of the pre-illness level, or that wax and wane resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  Indeed, the February 2014 VA examiner stated that the Veteran's symptoms did not restrict his daily activity to less than 50 percent of his pre-illness level.  Moreover, there is no evidence indicating the Veteran's disability resulted in periods of incapacitation.  Accordingly, the evidence does not show that a rating higher than 20 percent is warranted for the disability at any time during the appeal period.  

D.  Gastritis 

The Veteran seeks a compensable rating for his service-connected gastritis, which is currently under 38 C.F.R. § 4.114, Diagnostic Code 7307 (hypertrophic gastritis).  See 38 C.F.R. § 4.114, Diagnostic Code 7307 (2015).  A 10 percent rating is assigned under Diagnostic Code 7307 for chronic hypertrophic gastritis with small nodular lesions and symptoms.  A 30 percent rating is assigned for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms.  A maximum 60 percent rating is assigned for chronic hypertrophic gastritis with severe hemorrhages or large ulcerated or eroded areas.  Id.

Because the specific symptomatology and manifestations of all of the Veteran's diagnosed gastrointestinal disorders, to include gastroesophageal reflux disorder and cholelithiasis, are not clearly distinguishable from the medical evidence, the Board will attribute all of the Veteran' s gastrointestinal symptomatology to his service-connected gastritis disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

VA records dated from 2001 show treatment for the Veteran's gastritis, to include the use of prescription medication.  In response to his reports of abdominal pain, he underwent an esophagogastroduodenoscopy (EGD) in October 2001, which revealed diffuse mucosal edema with scattered erythema consistent with gastritis.  Around that time, he reported that he lost 16 pounds in one month, approximately three months prior, but that his weight had stabilized.  A December 2001 examiner characterized the Veteran's gastritis as mild.  The physical examinations completed during this time period were negative for evidence of organomegaly or abdominal tenderness.  

A February 2002 VA general medical examination report shows the Veteran's report of experiencing nausea and an "aching" sensation in his abdomen, intermittently, since 1992.  The examiner noted the Veteran's history of nonspecific gastritis.  The physical examination showed no evidence of abdominal masses or organomegaly.    

July 2002 to March 2008 VA records reflect the Veteran's additional descriptions of his gastrointestinal symptomatology.  Overall, these records show symptoms that include occasional reflux, abdominal, epigastric, and right upper quadrant pain, a report of intermittent episodes of blood in his stool, a report of loose and dark stools, and nausea noted to be possibly due to medication.  An August 2002 abdominal ultrasound revealed cholelithiasis without cholecystitis and a hyperechoic lesion in the left kidney.  These records indicate that the Veteran sought emergency medical treatment on three occasions due to chest pains associated with gastritis.  In August 2003, he reported experiencing daily chest pain unless he used prescription medication for his gastrointestinal symptoms; the August 2003 physical examination revealed mild epigastric and bilateral lower quadrant tenderness, but no evidence of palpable organomegaly.  The Veteran reported in December 2004 that his episodic gastric pains, nausea, and vomiting had improved with the use of medication.  In March 2008, he reported daily abdominal pain and stomach problems due to his use of pain medications and was prescribed and increased dosage of the proton pump inhibitor prescribed for his gastrointestinal conditions.  

Later VA records indicate the Veteran sought emergency treatment in May 2009 for abdominal pain.  During a June 2010 VA Gulf War examination, the Veteran reported a 20 pound weight loss in four months and that he had epigastric pain daily after eating.  Additional records dated from June 2010 to April 2011 show that the Veteran denied experiencing unexplained weight changes, negative changes in his bowel movement pattern, or having melena, hematochezia, or abdominal pain.  

Additional records reflect his continued reports of pertinent symptomatology.  The Veteran underwent an additional VA examination in October 2010 and reported symptoms of nausea and anorexia.  He denied experiencing weight loss and or having incapacitating episodes due to his disability.  The physical examination was negative for evidence of abdominal masses, hernias, or muscle wall abnormalities.  
  
In June 2011, the Veteran underwent a VA examination to assess the severity of his service-connected gastritis disability.  The Veteran indicated that while he previously experienced improvement of his gastrointestinal symptoms through the use of prescription medication, his gastrointestinal symptoms had worsened since January 2011.  He identified his symptoms as progressive weight loss, poor appetite, worsening nausea after eating, increased fatigue, a lack of energy, diarrhea three to four days a week, and bloating.  He denied having abdominal pain, melena, hematochezia, or vomiting.  Reportedly, the Veteran experienced incapacitation only during severe gastrointestinal episodes, which occurred three to four days a week, and that he stayed in bed for approximately two hours during these occurrences until his symptoms resolved.  His "severe" symptoms were associated with diarrhea.  He reported having mild to moderate symptoms three to four days a week and denied any incapacitation during these episodes.  After reviewing the Veteran' s medical records, the examiner noted that the Veteran's weight had remained stable and within 20 percent of baseline over the past 24 months.  The physical examination elicited mild tenderness in the epigastrium but did not indicate the presence of masses, hernias, or abnormalities of the muscle wall.  The examiner noted that the Veteran did not undergo an upper gastrointestinal (GI) series because numerous attempts to schedule the Veteran for the procedure were unsuccessful.  Based on the clinical findings, the examiner determined the Veteran had mild functional limitations due to his gastritis disability.   

A subsequent April 212 VA primary care record indicates that the Veteran's recent upper GI series was normal.  

In light of the evidence, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's service-connected gastritis for the entire period of the claim.  The Veteran's disability has been manifested by symptoms that include abdominal and epigastric pain, nausea, and vomiting, and he requires the daily use of prescription medication to manage his symptoms.  Resolving all doubt in the Veteran's favor, his gastritis symptomatology more closely approximates chronic hypertrophic gastritis with small nodular lesions and symptoms, and thus warrants a 10 percent rating under Diagnostic Code 7307.  However, a rating in excess of 10 percent is not warranted under this diagnostic code because the medical evidence does not demonstrate chronic gastritis with multiple small eroded or ulcerated areas and symptoms at any time during the pendency of the appeal.

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's chronic gastritis but finds that no other diagnostic codes provide a basis for a higher rating.  Diagnostic Code 7307 explicitly provides the criteria for gastritis and provides criteria applicable thereto, which contemplate the symptoms of the Veteran's disability better than another rating code.

E.  Additional Considerations

In reaching these determinations, the Board has considered the Veteran's statements in support of his claims.  The Veteran is competent to report his current symptomatology because this requires only personal knowledge as it comes to him through his senses.  However, the more probative evidence of record does not indicate that the assignment of ratings higher than what has been assigned and upheld herein are warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased ratings rendered by medical professionals given their expertise in evaluating the claimed disabilities.

Consideration has also been given to assigning staged ratings for the Veteran's fibromyalgia, CFS, and gastritis and whether additional staged ratings are warranted for his service-connected PTSD; however, at no time during the period in question have the disabilities warranted more than the schedular ratings assigned and upheld herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected PTSD, fibromyalgia, CFS, and gastritis are contemplated by the schedular criteria.  The applicable diagnostic code used to rate the Veteran's disabilities provides for ratings that account for his current symptomatology.  The disabling effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extra-schedular rating is unnecessary at this time.


ORDER

An initial rating higher than 50 percent for PTSD prior to March 5, 2002, is denied.

A rating higher than 30 percent for PTSD from March 5, 2002, to June 27, 2011, is denied. 

A 70 percent rating for PTSD from June 28, 2011, is granted.

A 20 percent rating for fibromyalgia is granted for the period prior to June 24, 2011.

A 20 percent rating for CFS is granted for the entire period of the claim.

A 10 percent rating for gastritis is granted for the entire period of the claim.


REMAND

Additional development is required for the remaining claims on appeal.

The Veteran seeks a higher rating for his service-connected undiagnosed illness manifested by headaches and dizziness.  He last underwent a VA examination to assess the severity of his disability in June 2011.  A more recent September 2014 VA treatment record includes his report of worsening headaches.  Given the interval since he was last examined and the allegation of worsening, the Veteran must be afforded a contemporaneous examination to assess his service-connected disability.

While on remand, the RO or the Appeals Management Center (AMC) must associate with the evidence all outstanding VA and private medical records that are pertinent to the Veteran's claim.

As for the remaining claim on appeal, the RO most recently denied the Veteran's claim for a TDIU in an April 2015 rating decision.  In July 2015, the Veteran filed a notice of disagreement (NOD) as to the denial of the claim.  The RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed this issue in appellate status, the claim must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must undertake appropriate action to obtain all outstanding VA and private medical records that are pertinent to the claims remaining on appeal.

2.  Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the severity of his service-connected undiagnosed illness manifested by headaches and dizziness.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must identify all manifestations of the Veteran's service-connected undiagnosed illness manifested by headaches and dizziness, to include the effect of the disability on the Veteran's employability.  The RO or the AMC must ensure that the examiner provides all information required for rating purposes.

A complete rationale for all opinions expressed must be provided.

3.  The RO or AMC must issue a Statement of the Case for the claim of entitlement to a TDIU.  The Veteran must be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to the claim, the RO or AMC should ensure that all indicated development is completed.

4.  After completion of all necessary development, readjudicate the claim for an increased rating for the service-connected diagnosed illness manifested headaches and dizziness disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


